



--------------------------------------------------------------------------------



Exhibit 10.7




EMCORE CORPORATION
INCENTIVE STOCK OPTION AWARD AGREEMENT
This Incentive Stock Option Award Agreement (this “Agreement”), dated [], is
made between EMCORE Corporation (the “Company”) and [] (the “Optionee”). All
capitalized terms used herein that are not defined herein shall have the
respective meanings given to such terms in the EMCORE Corporation 2010 Equity
Incentive Plan, as adopted effective May 21, 2010, as further amended and
restated effective as of March 2, 2011, and as further amended from time to time
(the “Plan”).
W I T N E S S E T H:
1.    Grant of Option. Pursuant to the provisions of the Plan, the Company
hereby grants to the Optionee, subject to the terms and conditions of the Plan
and subject further to the terms and conditions herein set forth, the right and
option to purchase from the Company all or any part of an aggregate of [] shares
of the common stock of the Company, no par value (the “Stock”), at a per share
purchase price (the “Strike Price”) equal to $[] the “Option”), such Option to
be exercisable as hereinafter provided. The Option shall be treated as an
“incentive stock option,” as defined in Section 422 of the Code, to the extent
permitted under the Code.
2.    Terms and Conditions. It is understood and agreed that the Option
evidenced hereby is subject to the following terms and conditions:
(a)    Expiration Date. The Option shall expire ten (10) years after the date
indicated above.
(b)    Exercise of Option. (i) Subject to such reasonable administrative
regulations as the Committee may adopt from time to time, the other terms of
this Agreement and the Plan, the Option may be exercised pursuant to procedures
established by the Company from time to time on or after the dates indicated
below as to that percentage of the total shares of Stock subject to the Option
as set forth below opposite each such date, plus any shares of Stock as to which
the Option could have been exercised previously, but was not so exercised.
Date
Percentage
 
25%
 
25%
 
25%
 
25%



(ii) Any exercise of all or any part of the Option shall be accompanied by
notice to the Company specifying the number of shares of Stock as to which the
Option is being exercised. Upon the valid exercise of all or any part of the
Option, a certificate (or certificates) for the number of shares of Stock with
respect to which the Option is exercised shall be issued in the name of the
Optionee, subject to the other terms and conditions of this Agreement and the
Plan. Notation of any partial exercise shall be made by the Company on Schedule
I attached hereto. Optionee must purchase at least one hundred (100) shares, or
the full number of shares of Stock then remaining for purchase under this
Option, if less.




--------------------------------------------------------------------------------




(c)    Consideration. At the time of any exercise of the Option, the purchase
price of the shares of Stock as to which the Option shall be exercised shall be
paid to the Company (i) in United States dollars by personal check, bank draft
or money order; (ii) if permitted by applicable law and approved by the
Committee, with Stock, duly endorsed for transfer to the Company, already owned
by the Optionee (or by the Optionee and his spouse jointly) for at least six (6)
months prior to the tender thereof and not used for another such exercise during
such six (6) month period, having a total Fair Market Value on the date of such
exercise of the Option, equal to such purchase price of such shares of Stock;
(iii) if permitted by applicable law, in accordance with a cashless exercise or
broker-assisted exercise procedure approved by the Committee permitting the
Optionee to authorize a broker or dealer to sell shares of Stock (or a
sufficient portion of such shares) that may be acquired upon exercise of the
Option and pay to the Company in cash a portion of the sale proceeds equal to
such purchase price of the shares of Stock for which the Option is so exercised
and any taxes required to be paid as a result of such exercise; or (iv) a
combination of the consideration provided for in the foregoing clauses (i)
through (iii).
(d)    Exercise Upon Death, Disability or Termination of Employment. The Option
shall terminate upon the termination, for any reason, of the Optionee’s
employment with the Company or a Subsidiary, and no shares of Stock may
thereafter be purchased under the Option, except as follows:
(i)    In the event of the death of the Optionee while an employee of the
Company or a Subsidiary, the Option, whether or not exercisable in accordance
with Section 2(b) hereof at the time of his death, may be exercised after the
Optionee’s death by his designated beneficiary, his heir, the legal
representative of the Optionee’s estate or the legatee of the Optionee under his
last will until the earlier to occur of the second anniversary of the Optionee’s
death and the stated expiration date of the Option.
(ii)    If the Optionee’s employment with the Company or a Subsidiary shall
terminate by reason of Disability, the Option, whether or not exercisable in
accordance with Section 2(b) hereof upon such termination of employment, may be
exercised after such termination until the earlier to occur of the second
anniversary of such termination and the stated expiration date of the Option.
(iii)    If the Optionee’s employment with the Company or Subsidiary terminates
for any reason other than the ones described in paragraphs (i), (ii) or (v), the
Option, to the extent exercisable in accordance with Section 2(b) hereof or the
Plan upon such termination of employment, may be exercised after such
termination until the earlier to occur of (1) the expiration of ninety (90) days
following such termination, or if later, the 90th day following expiration of
any blackout period in effect with respect to such Option, and (2) the stated
expiration date of the Option.
(iv)    If the Optionee dies during the two (2) year or the applicable ninety
(90) day period following termination of his employment specified in paragraphs
(ii) or (iii) of this Section 2(d), the Option, to the extent the Option would
have been exercisable pursuant to such applicable paragraph (ii) or (iii) as of
the date of the Optionee’s death, may be exercised after the Optionee’s death by
his designated beneficiary, his heir, the legal representative of his estate or
the legatee of the Optionee under his last will until the earlier to occur of
the second anniversary of the Optionee’s death and the stated expiration date of
the Option.
(v)    If the Optionee’s employment is terminated by the Company or a Subsidiary
for Cause, the Option shall automatically, without any further action required
by the Company, terminate on the date of such termination of employment and
shall cease to thereafter be exercisable with respect to any shares of Stock.
(e)    Nontransferability. The Option shall not be transferable otherwise than
by will or the laws of descent and distribution, and is exercisable, during the
lifetime of the Optionee, only by him (or, if the Optionee is Disabled and
necessary, the Optionee’s legally authorized guardian or personal
representative); provided that the Option may be exercised after the Optionee’s
death by the beneficiary most recently named by the Optionee in a written
designation thereof filed by the Optionee with the Company, in accordance with
the Plan (or if applicable, the Optionee’s heir, the legal representative of his
estate or the legatee of the Optionee under his last will). The Company will not
be required to recognize on its books any action taken in contravention of these
restrictions.




--------------------------------------------------------------------------------




(f)    Withholding Taxes. At the time of receipt of Stock upon the exercise of
all or any part of the Option, the Optionee shall be required to pay to the
Company in cash (or make other arrangements, in accordance with Section 10.4 of
the Plan, for the satisfaction of) any taxes of any kind required by law to be
withheld with respect to such Stock; provided, however, such tax withholding
obligations may be met, in whole or in part, pursuant to procedures, if any,
approved by the Committee in its discretion and in accordance with applicable
law, by (i) the withholding by the Company of Stock otherwise deliverable to the
Optionee pursuant to the Option with a Fair Market Value on the date of such
exercise equal to such tax liability (provided, however, that the amount of any
Stock so withheld shall not exceed the amount necessary to satisfy required
Federal, state, local and foreign withholding obligations using the minimum
statutory rate) and/or (ii) tendering to the Company Stock, duly endorsed for
transfer to the Company, owned by the Optionee (or by the Optionee and his
spouse jointly) and acquired more than six (6) months prior to such tender with
a Fair Market Value on the date of such exercise equal to such tax liability. In
no event shall Stock be delivered to the Optionee until the Optionee has paid to
the Company in cash, or made arrangements satisfactory to the Company regarding
the payment of, the amount of any taxes of any kind required by law to be
withheld with respect to the Stock subject to the Option, and the Company shall
have the right to deduct any such taxes from any payment of any kind otherwise
due to the Optionee.
(g)    Issuance of Shares. The shares of Stock issued upon exercise of the
Options shall be registered in the Optionee’s name, or, if applicable, in the
names of the Optionee’s heirs or estate. In the Company’s discretion, such
shares may be issued either in certificated form or in uncertificated, book
entry form. The certificate or book entry account shall bear such restrictive
legends or restrictions as the Company, in its sole discretion, shall require.
If delivered in certificate form, the Company may deliver a share certificate to
the Optionee, or deliver shares electronically or in certificate form to the
Optionee’s designated broker on the Optionee’s behalf. If the Optionee is
deceased (or if Disabled and if necessary) at the time that a delivery of share
certificates is to be made, the certificates will be delivered to the Optionee’s
beneficiary, heir, legatee, estate, executor, administrator, legally authorized
guardian or personal representative (as applicable).
(h)    Postponed Issuance and Delivery. The Company may postpone the issuance
and delivery of any shares of Stock provided for under this Agreement for so
long as the Company determines to be necessary or advisable to satisfy the
following: (i) the completion or amendment of any registration of such shares or
satisfaction of any exemption from registration under any securities law, rule,
or regulation; (ii) compliance with any requests for representations; and
receipt of proof satisfactory to the Company that a person seeking such shares
on the Optionee’s behalf upon the Optionee’s Disability (if necessary), or upon
the Optionee’s estate’s behalf after the death of the Optionee, is appropriately
authorized.
(i)    Adjustment Event. In the event of any Adjustment Event affecting the
Stock, the Committee shall make an equitable and proportionate anti-dilution
adjustment to offset any resultant change in the pre-share price of the Stock
and preserve the intrinsic value of Options and any other Awards granted under
the Plan. Such mandatory adjustment may include a change in any or all of (i)
the number and kind of shares of Stock which thereafter may be awarded or
optioned and sold under the Plan (including, but not limited to, adjusting any
limits on the number and types of Awards that may be made under the Plan), (ii)
the number and kind of shares of Stock subject to outstanding Awards, and (iii)
the grant, exercise or conversion price with respect to any Option or Award. In
addition, the Committee may make provisions for a cash payment to the Optionee
or a person who has an outstanding Option. The number of shares of Stock subject
to any Option shall be rounded to the nearest whole number. Any such adjustment
shall be consistent with sections 424, 409A and 162(m) of the Code to the extent
the Options subject to adjustment are subject to such sections of the Code.
(j)    Change in Control
(i)    In General. Your Options shall be subject to the provisions marked with
an [ ] below in the event of a Change in Control.
[ ] In the event of a Change in Control, any unvested Options shall vest and
become exercisable.
[ ]     Notwithstanding Section 8.1 of the Plan, a Change in Control shall have
no effect on the vesting or exercisability of any unvested options.




--------------------------------------------------------------------------------




(ii)    Cancellation. Notwithstanding Section 2(j)(i), the Committee (as
constituted immediately prior to the Change in Control) may determine that all
then-outstanding Options (whether vested or unvested) shall be canceled in
exchange for a payment having a value equal to the excess, if any, of (i) the
product of the price at which a Change in Control occurs multiplied by the
aggregate number of shares covered by all such Options immediately prior to the
Change in Control over (ii) the aggregate Strike Price for all such shares, to
be paid as soon as reasonably practicable, but in no event later than 30 days
following the Change in Control.
(iii)    Termination. Notwithstanding Sections 2(j)(i) and 2(j)(ii), in the
event of a Change in Control, the Committee may, in its discretion, terminate
any outstanding Options if either (i) the Company provides holders of such
Options with reasonable advance notice to exercise their outstanding and
unexercised Options, or (ii) the Committee reasonably determines that the price
at which the Change in Control will occur is equal to or less than the Strike
Price for such Options.
(iv)    Alternative Awards. Notwithstanding Sections 2(j)(i), 2(j)(ii) and
2(j)(iii), no cancellation, termination, acceleration of exercisability or
vesting, or settlement or other payment shall occur with respect to the Options
if the Committee (as constituted immediately prior to the Change in Control)
reasonably determines, in good faith, prior to the Change in Control that the
Options shall be honored or assumed or new rights substituted therefor by an
Alternative Award, in accordance with the terms of Section 8.2 of the Plan.
(g)    No Rights as Stockholder. The Optionee shall not become the beneficial
owner of the shares of Stock subject to the Option, nor have any rights to
dividends or other rights as a shareholder with respect to any such shares,
until the Optionee has exercised the Option in accordance with the provisions
hereof and of the Plan and delivery of Stock has occurred. No adjustment shall
be made for dividends or other rights for which the record date is prior to the
delivery of the Stock.
(h)    No Right to Continued Employment. The Option shall not confer upon the
Optionee any right to be retained in the service of the Company or a Subsidiary,
nor restrict in any way the right of the Company or any Subsidiary, which right
is hereby expressly reserved, to terminate his employment at any time with or
without Cause (regardless of whether such termination results in (1) the failure
of any Option to vest; (2) the forfeiture of any unvested or vested portion of
any Option; and/or (3) any other adverse effect on the individual’s interests
under the Plan). Nothing in the Plan or this Agreement shall confer on the
Optionee the right to receive any future Options under the Plan.
(i)    Inconsistency with Plan. Notwithstanding any provision herein to the
contrary, the Option provides the Optionee with no greater rights or claims than
are specifically provided for under the Plan. If and to the extent that any
provision contained in this Agreement is inconsistent with the Plan, the Plan
shall govern.
(j)    Compliance with Laws and Regulations. The Option and the obligation of
the Company to sell and deliver shares of Stock hereunder shall be subject in
all respects to (i) all applicable Federal and state laws, rules and regulations
and (ii) any registration, qualification, approvals or other requirements
imposed by any government or regulatory agency or body which the Board shall, in
its sole discretion, determine to be necessary or applicable. Moreover, the
Option may not be exercised if its exercise, or the receipt of shares of Stock
pursuant thereto, would be contrary to applicable law.
(o)    Receipt of Plan and Prospectus. A copy of the Plan and the Prospectus for
the Plan, as amended from time to time (the “Prospectus”), is attached. By
executing this Agreement, you acknowledge that you have received a copy of the
Plan and the Prospectus. You may request additional copies of the Plan or
Prospectus by contacting EMCORE Corporation, Attn: General Counsel, 2015
Chestnut Street Alhambra, CA 91803. You also may request from the Secretary of
the Company copies of the other documents that make up a part of the Prospectus
(described more fully at the end of the Prospectus), as well as all reports,
proxy statements and other communications distributed to the Company’s security
holders generally.




--------------------------------------------------------------------------------




3.    Investment Representation. If at the time of exercise of all or part of
the Option the Stock is not registered under the Securities Act and/or there is
no current prospectus in effect under the Securities Act with respect to the
Stock, the Optionee shall execute, prior to the issuance of any shares of Stock
to the Optionee by the Company, an agreement (in such form as the Committee may
specify) in which the Optionee, among other things, represents, warrants and
agrees that the Optionee is purchasing or acquiring the shares acquired under
this Agreement for the Optionee’s own account, for investment only and not with
a view to the resale or distribution thereof, that the Optionee has knowledge
and experience in financial and business matters, that the Optionee is capable
of evaluating the merits and risks of owning any shares of Stock purchased or
acquired under this Agreement, that the Optionee is a person who is able to bear
the economic risk of such ownership and that any subsequent offer for sale or
distribution of any of such shares shall be made only pursuant to (i) a
registration statement on an appropriate form under the Securities Act, which
registration statement has become effective and is current with regard to the
shares being offered or sold, or (ii) a specific exemption from the registration
requirements of the Securities Act, it being understood that to the extent any
such exemption is claimed, the Optionee shall, prior to any offer for sale or
sale of such shares, obtain a prior favorable written opinion, in form and
substance satisfactory to the Committee, from counsel for or approved by the
Committee, as to the applicability of such exemption thereto.
4.    Optionee Bound by Plan. The Optionee hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all of the terms and provisions thereof,
including the terms and provisions adopted after the granting of the Option but
prior to the complete exercise hereof.
5.    Authorization to Share Personal Data. The Optionee authorizes any
Affiliate of the Company that employs the Optionee or that otherwise has or
lawfully obtains personal data relating to the Optionee to divulge or transfer
such personal data to the Company or to a third party, in each case in any
jurisdiction, if and to the extent appropriate in connection with this Agreement
or the administration of the Plan.
5.    Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or the Optionee, as the case may be,
at the following addresses or to such other address as the Company or the
Optionee, as the case may be, shall specify by notice to the other:
(i)    if to the Company, to it at:
EMCORE Corporation
2015 Chestnut Street
Alhambra, CA 91803
Attention: General Counsel


(ii)    if to the Optionee, to the Optionee at his most recent address as shown
on the books and records of the Company or Subsidiary employing the Optionee.
All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.
6.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of New Jersey
applicable to contracts executed and to be performed entirely within such state,
without regard to the conflict of law provisions thereof.
7.    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.
8.    Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Optionee without the prior written consent of the other party.




--------------------------------------------------------------------------------




9.    Amendment. This Agreement may be amended from time to time by the
Committee in its discretion; provided, however, that this Agreement may not be
modified in a manner that would have a materially adverse effect on the Options
as determined in the discretion of the Committee, except as provided in the
Plan, or in any other written document signed by the Optionee and the Company.
This Agreement may not be amended, modified or supplemented orally.
10.    Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Option. Any determination or interpretation by the
Committee under or pursuant to the Plan or this Option shall be final and
binding and conclusive on all persons affected hereby.
11.    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Options
evidenced hereby, the Optionee acknowledges: (a) that the Plan is discretionary
in nature and may be suspended or terminated by the Company at any time; (b)
that the Option does not create any contractual or other right to receive future
grants of Options; (c) that participation in the Plan is voluntary; (d) that the
value of the Options is not part of normal or expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; and (e) that the future value of the Stock is unknown and cannot be
predicted with certainty.
12.    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Options evidenced hereby, the Optionee hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Optionee pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, this Agreement and the Options via
Company web site or other electronic delivery.
13.    Company Rights. The existence of the Options does not affect in any way
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, including that of its Affiliates,
or any merger or consolidation of the Company or any Affiliate, or any issue of
bonds, debentures, preferred or other stocks with preference ahead of or
convertible into, or otherwise affecting the Stock or the rights thereof, or the
dissolution or liquidation of the Company or any Affiliate, or any sale or
transfer of all or any part of the Company’s or any Affiliate’s assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.
14.    Severability. If a court of competent jurisdiction determines that any
portion of this Agreement is in violation of any statute or public policy, then
only the portions of this Agreement which violate such statute or public policy
shall be stricken, and all portions of this Agreement which do not violate any
statute or public policy shall continue in full force and effect. Further, it is
the parties’ intent that any court order striking any portion of this Agreement
should modify the terms as narrowly as possible to give as much effect as
possible to the intentions of the parties’ under this Agreement.
15.    Further Assurances. The Optionee agrees to use his reasonable and
diligent best efforts to proceed promptly with the transactions contemplated
herein, to fulfill the conditions precedent for the Optionee’s benefit or to
cause the same to be fulfilled and to execute such further documents and other
papers and perform such further acts as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated herein. The
Company may require the Optionee to furnish or execute such other documents as
the Company shall reasonably deem necessary (i) to evidence such exercise or
(ii) to comply with or satisfy the requirements of the Securities Act,
applicable state or non U.S. securities laws or any other law. The Committee may
require Optionee to give prompt notice to the Company concerning any disposition
of shares of Stock received upon the exercise of an incentive stock option
within: (i) two (2) years from the date of granting such incentive stock option
to such Optionee or (ii) one (1) year from the transfer of such shares of Stock
to Optionee or (iii) such other period as the Committee may from time to time
determine.
16.    Section and Other Headings, etc. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.
17.    Entire Agreement. This Agreement, inclusive of the Plan incorporated into
this Agreement, contains the entire agreement between you and the Company with
respect to the Options. Any and all existing oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the execution of this Agreement by any person with respect to the
Options are superseded by this Agreement and are void and ineffective for all
purposes.
18.    Counterparts. This Agreement has been executed in two counterparts, each
of which shall constitute one and the same instrument.
[Signature page follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, EMCORE Corporation has caused this Agreement to be executed
by a duly authorized officer and the Optionee has executed this Agreement, both
as of the day and year first above written.
EMCORE CORPORATION
By:                            
Date:                                                        


Date:     ________________________                            
Name
Address:                      
                                
                                
Schedule I






NOTATIONS AS TO PARTIAL EXERCISE






Date of Exercise
Number of Share of Stock Purchased
Balance of Shares of Stock on Option
Authorized Signature
Notation Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





